WALLACE, Circuit Judge.
At the hearing of this cause the question reserved for further consideration was whether the patent in suit tAo. 340,785, granted to Willis K. Hodgman April 27, 1886) was invalid for want of patentable novelty, In view of the prior patent to 'Me.Elroy (Ao. 285,826); the court being of the opinion that, except for that patent, there was nothing in the prior art to negative patentable novelty, and that the first claim was unquestionably infringed by the machine of the defendants.
What Hodgman did was to substitute in a printing press of the type having a continuously rotating impression cylinder, for the under-guides fastened to and projecting from the feed board, under-guides consisting of raised ribs encircling the cylinder except at the impression surface. The office of the under-guides is, in combination with front-guides, to support the front edge of the sheet of paper being fed to the machine until it is clamped to the cylinder by the grippers at the front edge of the impression surface. The front-guides rest upon the under-guides, and hold the sheet from slipping forward unfil at the proper moment the front-guides are raised by other mechanism out of the way, and the sheet is allowed to slide onto. the cylinder, and he seized by the grippers. The grippers act at points between the under-guides, and begin to press down upon the clamping surface the portions of the sheet lying between the under-guides, while the intervening portions rest upon the under-guides. In such presses, prior to Hodgman’s improvement, the under-guides were tongues projecting from the feed board, and supported the paper at a distance above the clamping surface at least equal to the thickness of the under-guides; and when the paper was (damped by the grippers a slight puff or slack would occur, forming wrinkles, which were objectionable in the printing operation. Hodgman’s improvement was designed to obviate this objection. He discarded the under-guides projecting from the feed board, and provided that portion of the cylinder which is not occupied by the impression surface with channels or ribs, making the surface of (be ribs coincident with the periphery of the impression surface. The ribs thus constituted traveling under-guides, and supported the edge of the sheet at exactly the level of the (damping surface. These under-guides were a new departure in presses of the type mentioned, and accomplished the designed object.
McElroy’s invention, as disclosed by bis patent, consisted in dispensing with the supports, for the front-guides in a stop cylinder press, which, like the under-guides in a continuously rotating cylinder press, projected from the feed board, and providing in lien supports spanning the gripper recess in the cylinder. These supports, which are called “tongues” in his patent, are in no true sense under-guides, although they are treated as such by the disclaimer inserted in the specification *660of Hodgman’s patent, and may incidentally support the front edge of the sheet. In a stop cylinder press there is no necessary occasion for under-guides, as the sheet is not fed until the cylinder has come to rest; and it may be fed without them directly to the clamping surface, the cylinder itself serving to support it properly for engagement with the front-guides, and the front-guides serving to prevent it from slipping forward before the proper moment arrives. They have been actually dispensed with in practice in such presses. The expert for the defendants concedes that when the front edge of the impression surface is used as the supporting surface for the front edge of the sheet, without any under-guides, the press still operates successfully, and wrinkles are not formed in the paper. He concedes also that a press having a continuously rotating impression cylinder could not be operated successfully without the presence of under-guides during the feeding operation. McElroy was the first to discover the advantage of dispensing with the tongues which had previously projected from the feed board to obviate the wrinkling of the paper; and it is undoubtedly true that his statement to that effect in the description of his patent suggested to Hodgman the idea which he embodied in his improvements. Nevertheless, what Hodgman had to do was to provide under-guides which were essential in presses'of his type, and nonessential in stop cylinder presses, and to provide such as would do their work while the cylinder is in motion, whereas the supports of McElroy do theirs while the cylinder is at rest.
In both types of printing press the grippers which clasp the sheet of paper upon the leading edge of the impression surface are located in a longitudinal recess in the face of the cylinder. McElroy removed the tongues from the feed board, and spanned this recess with them. Hodgman removed the tongues from the feed board, and spánned this recess by his raised ribs. If the tongues of McElroy and the ribs of Hodgman are both regarded as under-guides, to this extent they both did the same thing,, and there is an approximate identity in one of-the parts of the combination of each patent. But the substitution by Hodgman in his machine of the tongues of McElroy would not have solved the problem with which he had to deal, and it would have been useless if he had not conceived the feasibility of channeling the cylinder, and extending the ribs across the gripper gap. . The modifications of structure made by him in order to constitute the guide support of McElroy a traveling under-guide in a continuously rotating cylinder press would seem to have been something more than mere mechanical adaptation, and the conclusion is reached that they involved invention.
A decree is ordered for an injunction and an accounting as respects the first claim of the patent, with costs.